UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 96-2388



THOMAS LEE TAYLOR, SR.; MURRAY IVAN RESNICK,

                                                          Petitioners,

          versus


O&M DREDGING CORPORATION; THE CONTINENTAL IN-
SURANCE COMPANY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-534)


Submitted:   August 4, 1998                 Decided:   October 5, 1998


Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Murray Ivan Resnick, RESNICK & ABRAHAM, Baltimore, Maryland, for
Petitioners. P. Scott Hedrick, HEDRICK & BLACKWELL, Wilmington,
North Carolina, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas L. Taylor and his attorney, Murray I. Resnick, petition

for review of the Benefits Review Board’s (Board) affirmance of the

District Director’s award of attorney’s fees. We have reviewed the

record and the District Director’s decision and find no reversible

error. Accordingly, we affirm on the reasoning of the District Di-

rector. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2